                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     RHONDA DAY,                                       CASE NO. 18-cv-04223-YGR
                                   7                    Petitioner,
                                                                                           ORDER GRANTING MOTION TO REMAND
                                   8              vs.
                                                                                           Re: Dkt. No. 11
                                   9     MICHAEL SILVERTHORN, ET AL.,
                                  10                    Respondents.

                                  11

                                  12          Petitioner Rhonda Day, Executor of the Estate of Wanda G. Silverthorn, brings this
Northern District of California
 United States District Court




                                  13   petition for return of property against Michael Silverthorn, Metropolitan Life Insurance Company

                                  14   (“MLIC”), and Does 1-20. (Dkt. No. 1 at ECF 10-14 (“Pet.”).) Petitioner seeks an order returning

                                  15   to her certain life insurance benefits that were paid from decedent’s Federal Employees Group

                                  16   Life Insurance (“FEGLI”). (Id. at ECF 10-11.) Petitioner alleges that these benefits “were

                                  17   wrongfully received by decedent’s ex-husband of 27 years.” (Id. at 10.) Petitioner originally filed

                                  18   her petition in the California Superior Court, County of Contra Costa on April 12, 2018. (See id.)

                                  19   Respondent MLIC later removed the action to this Court, asserting jurisdiction based on existence

                                  20   of a federal question. (Dkt. No. 1 at ECF 1-6 (“Removal”) at 1-2.)

                                  21          Now before the Court is petitioner’s motion to remand.1 (Dkt. No. 11 (“Remand”).)

                                  22   Having carefully considered the pleadings and the papers submitted, and for the reasons set forth

                                  23   more fully below, the Court hereby GRANTS petitioner’s motion to remand.

                                  24

                                  25
                                              1
                                                 The Court has reviewed the papers submitted by the parties in connection with plaintiffs’
                                  26   motion to remand. The Court has determined that the motion is appropriate for decision without
                                       oral argument, as permitted by Civil Local Rule 7-1(b) and Federal Rule of Civil Procedure 78.
                                  27   See also Lake at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 729
                                  28   (9th Cir. 1991). Accordingly, the Court VACATES the hearing scheduled for March 26, 2019.
                                   1      I.      BACKGROUND

                                   2           A. Factual Background

                                   3           Petitioner filed the instant action in the Superior Court for Contra Costa County petitioning

                                   4   the court for an order, “pursuant to California Probate Code section 850, et seq., ordering that

                                   5   certain [FEGLI] life insurance benefits shall be returned to her as they were wrongfully received”

                                   6   by decedent Wanda G. Silverthorn’s ex-husband, Michael Silverthorn. (Pet. at ECF 11.)

                                   7           Specifically, petitioner alleges as follows:

                                   8           Wanda Silverthorn and Michael Silverthorn were married on December 20, 1974. (Pet. at

                                   9   ECF 10.) In August 1990, they separated, and as part of their separation, they signed a Marital

                                  10   Settlement Agreement. (Id.) A key term of that agreement states: “Each party hereto does hereby

                                  11   waive any and all right to inherit the estate of the other at his or her death, or to take property from

                                  12   the other by devise or bequest unless under a Will executed subsequent to the date of this
Northern District of California
 United States District Court




                                  13   agreement . . . .” (Id. at ECF 10-11.)

                                  14           In 1985, while married, Wanda completed a Designation of Beneficiary from under her

                                  15   FEGLI, designating Michael as a beneficiary. (Id. at ECF 11) On July 19, 1990, during their

                                  16   separation, Wanda revised the Designation of Beneficiary form removing Michael and designating

                                  17   her twin sister, petitioner Rhonda Day, as the beneficiary. Wanda revised the FEGLI Designation

                                  18   form in her handwriting and had it witnessed by two individuals and initialed by an agent from the

                                  19   Regional Personnel Office; however, she inadvertently did not sign the revised form. (Id.) At the

                                  20   time that Wanda revised the FEGLI Designation form designating petitioner Day as the

                                  21   beneficiary, she also signed a similar form for her Thrift Saving Plan and her Civil Service

                                  22   Retirement designating petitioner as the beneficiary for each. (Id.)

                                  23           Wanda passed away on July 4, 2017. (Id.) Thereafter, petitioner attempted to collect on

                                  24   the FEGLI benefits “but was declined as the revised Designation was not signed by Wanda[.]”

                                  25   (Id.) FEGLI, instead, issued the insurance benefits to Michael, Wanda’s ex-husband of over 30

                                  26   years, under the original 1985 FEGLI Designation form. (Id.) Michael now refuses to return the

                                  27   FEGLI insurance benefits to petitioner. (Id.)

                                  28
                                                                                          2
                                   1              B. Procedural Background

                                   2              Respondent MLIC removed the action to this Court on the grounds that petitioner’s

                                   3   petition “solely concerns the payment of decedents” FEGLI benefits over which the Court has

                                   4   original jurisdiction pursuant to 5 U.S.C. § 8715. (Removal at 1-2.) MLIC avers that although the

                                   5   petitioner does not set forth any federal claims against the respondents, “the gravamen of the

                                   6   Petition is to have the court reverse MetLife’s non-discretionary payment of life insurance benefits

                                   7   that it made pursuant to the strict requirements of the Federal Employees’ Group Life Insurance

                                   8   Act (“FEGLIA”), 5 U.S.C. § 8701.” (Id. at 2.)

                                   9       II.       LEGAL STANDARD

                                  10              “Federal courts are courts of limited jurisdiction. They possess only that power authorized

                                  11   by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                  12   (1994). Accordingly, there is a “strong presumption against removal jurisdiction” when
Northern District of California
 United States District Court




                                  13   evaluating a motion to remand. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The

                                  14   burden of establishing federal jurisdiction is upon the party seeking removal.” Emrich v. Touche

                                  15   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

                                  16              A district court has federal question jurisdiction over “all civil actions arising under the

                                  17   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A case ‘aris[es] under’

                                  18   federal law . . . if a well-pleaded complaint establishes either that federal law creates the cause of

                                  19   action or that the plaintiff’s right to relief necessarily depends on resolution of a substantial

                                  20   question of federal law.” Empire Healthchoice Assurance v. McVeigh, 547 U.S. 677, 690 (2006)

                                  21   (internal quotations omitted). A substantial federal question exists where (1) the state law claim

                                  22   necessarily raises a federal issue that is actually disputed; (2) the federal interest in the issue is

                                  23   substantial; and (3) the exercise of federal jurisdiction will not disturb “any congressionally

                                  24   approved balance of federal and state judicial responsibilities.” Grable & Sons Metal Products,

                                  25   Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 313 (2005).

                                  26       III.      ANALYSIS

                                  27              As MLIC concedes that petitioner’s petition does not include any federal claim, to

                                  28   determine whether petitioner’s action arises under federal law, the Court need only evaluate
                                                                                             3
                                   1   whether her “right to relief necessarily depends on resolution of a substantial question of federal

                                   2   law.” See Empire, 547 U.S. at 690. In MLIC’s notice of removal and opposition to the instant

                                   3   motion, it argues that this action is removable to this Court because federal statutes regulate the

                                   4   payment of decedent’s FEGLI benefits and “FEGLIA pre-empts state law which is inconsistent

                                   5   with the FEGLI contractual provisions.”2 (Removal at 3; see also Dkt. No. 14 (“Opp.”) at 3-7.)

                                   6   The Supreme Court has said that it is “settled law that a case may not be removed to federal court

                                   7   on the basis of a federal defense, including the defense of pre-emption, even if the defense is

                                   8   anticipated in the plaintiff’s complaint, and even if both parties concede that the federal defense is

                                   9   the only question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392-93 (1987)

                                  10   (emphasis in original). Thus, such ordinary preemption does not constitute a valid basis for the

                                  11   Court to exercise federal question jurisdiction.

                                  12          By contrast, complete preemption does create federal question jurisdiction. Complete
Northern District of California
 United States District Court




                                  13   preemption occurs when federal law “so completely pre-empt[s] a particular area that any civil

                                  14   complaint raising this select group of claims is necessarily federal in character.” Metropolitan Life

                                  15   Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). To date, the Supreme Court has singled out only a

                                  16   handful of statutes for such special treatment. See Avco Corp. v. Machinists, 390 U.S. 557, 561-62

                                  17   (1968) (holding that Section 301 of the Labor Management Relations Act (“LMRA”) pre-empts

                                  18   any state cause of action for violation of contracts between an employer and a labor organization

                                  19   such that these claims are removable to federal court); Metropolitan Life Ins. Co. v. Taylor, 481

                                  20   U.S. 58, 66-67 (1987) (holding that Section 502 of the Employee Retirement Income Security Act

                                  21   of 1974 (“ERISA”) displaces state common law claims such that they are removable to federal

                                  22   court); El Paso Natural Gas Co. v. Neztsosie, 526 U.S. 473, 484-85 (1999) (holding that the Price-

                                  23   Anderson Act not only gives federal courts jurisdiction over tort actions arising out of nuclear

                                  24   accidents but also expressly provides for removal of such actions brought in state court even when

                                  25

                                  26          2
                                                 The Court notes that in MLIC’s notice of removal, it also cited to 5 U.S.C. § 8715,
                                  27   which states, “The district courts of the United States have original jurisdiction . . . of a civil
                                       action or claim against the United States founded on this chapter.” (See Removal at 2 (citing 5
                                  28   U.S.C. § 8715).) However, petitioner does not bring her claim “against the United States,” so this
                                       portion of the statute provides no support for the Court’s jurisdiction.
                                                                                          4
                                   1   they assert only state-law claims); Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 11 (2003)

                                   2   (holding that Sections 85 and 86 of the National Bank Act provide the exclusive cause of action

                                   3   for a claim of usury against a national bank).

                                   4           In each instance in which the Supreme Court has found complete preemption, “[t]he

                                   5   necessary ground of decision . . . was that the preemptive force of [the section in question] is so

                                   6   powerful as to displace entirely any state cause of action[.]” See e.g., Taylor, 481 at 64. In

                                   7   finding such preemptive force, the Supreme Court looked to language within the respective

                                   8   statutes explicitly attributing jurisdiction to the district courts. See e.g. id. at 65 (noting that the

                                   9   language of the jurisdictional subsection of ERISA’s civil enforcement provisions closely parallel

                                  10   that of Section 301 of the LMRA); see also 29 U.S.C. § 1132(f) (“The district courts of the United

                                  11   States shall have jurisdiction, without respect to the amount in controversy or the citizenship of the

                                  12   parties, to grant the relief provided for in subsection (a) of this section in any action.”).
Northern District of California
 United States District Court




                                  13           Here, MLIC does not point to any authority for finding such preemptive force in the

                                  14   FEGLIA statute.3 (See Removal, Opp.) Although the FEGLIA statute does include a

                                  15   jurisdictional provision, it applies only to claims against the United States. See 5 U.S.C. § 8715.

                                  16   Moreover, petitioner’s claim is not for FEGLI benefits, but for a conveyance of property pursuant

                                  17   to California Probate Code Section 850. (See Pet.) While her claim may “well implicate

                                  18   FEGLIA, it does not necessarily raise a federal issue, and might instead turn on other conduct not

                                  19   addressed in the statute.” Victoria v. Metropolitan Life Ins., No. C 09-04179 CRB, 2010 WL

                                  20   583946, *2 (N.D. Cal. Feb. 16, 2010) (emphasis in original). Therefore, “[a]lthough federal

                                  21   statutes and regulations may ultimately be looked to at some point in this litigation, [petitioner’s]

                                  22   action, at its core, requires only an interpretation of the FEGLIA policy and such interpretation is

                                  23   guided by state law.” Kittner v. Metropolitan Life Ins. Co., No. 01-CV-0146E(SF), 2001 WL

                                  24   388754, at *2 (W.D.N.Y. Apr. 13, 2001); see also Messinger v. Rodriguez, No. 2:17-CV-2412-

                                  25
                                               3
                                  26             MLIC’s reliance on Hillman v. Maretta is inapposite. (See e.g., Opp. at 5-6 (citing 133
                                       S. Ct. 1943 (2013)).) In Hillman, the Court held that a state law was preempted when applied to a
                                  27   FEGLI policy because the law would create a different order or payment precedence than the one
                                       provided by FEGLIA, triggering FEGLIA’s conflict preemption provision. Hillman, 133 S. Ct. at
                                  28   494-97. Jurisdiction was not at issue. Indeed, the claim was filed in state court and came to the
                                       Supreme Court on appeal from the Virginia Supreme Court. Id. at 489.
                                                                                         5
                                   1   PMD, 2018 WL 817211, at * 4 (D.S.C. Feb. 12, 2018) (granting remand of state-law claim

                                   2   “because MetLife has not shown that the[] causes of action were created by FEGLIA or turn on a

                                   3   substantial question of federal law”).

                                   4            Accordingly, MLIC has failed to establish that petitioner’s petition raises a substantial

                                   5   question of federal law necessary for federal question jurisdiction pursuant to Section 1331.

                                   6      IV.      CONCLUSION

                                   7            For the foregoing reasons, the Court GRANTS plaintiff’s motion to remand. Clerk of the

                                   8   Court to remand this action to Contra Costa County Superior Court.

                                   9            This Order terminates Docket Number 11.

                                  10            IT IS SO ORDERED.

                                  11

                                  12   Dated: March 11, 2019
Northern District of California
 United States District Court




                                                                                                   YVONNE GONZALEZ ROGERS
                                  13                                                          UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
